         Case 4:18-cv-01885-HSG Document 750-1 Filed 08/29/19 Page 1 of 3


1    Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@venable.com                          rspickens@venable.com
2    John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@venable.com                             smccarthy@venable.com
3    Natalie Lieber (admitted pro hac vice)          Joshua D. Calabro (admitted pro hac vice)
     ndlieber@venable.com                            jdcalabro@venable.com
4    Christopher M. Gerson (admitted pro hac vice)   Stephen Yam (admitted pro hac vice)
     cgerson@venable.com                             syam@venable.com
5    Jason M. Dorsky (admitted pro hac vice)         Caitlyn N. Bingaman (admitted pro hac vice)
     jmdorsky@venable.com                            cnbingaman@venable.com
6    Jonathan M. Sharret (admitted pro hac vice)
     jsharret@venable.com
7    Daniel A. Apgar (admitted pro hac vice)
     dapgar@venable.com
8
     VENABLE LLP
9    1290 Avenue of the Americas
     New York, New York 10104-3800
10   Tel: (212) 218-2100
     Fax: (212) 218-2200
11
     Chris Holland (SBN 164053)
12   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
13   lholland@hollandlawllp.com
     Ethan Jacobs (SBN 291838)
14   ejacobs@hollandlawllp.com
15
     HOLLAND LAW LLP
16   220 Montgomery Street, Suite 800
     San Francisco, CA 94104
17   Tel: (415) 200-4980
     Fax: (415) 200-4989
18
     Attorneys for Plaintiffs
19
                            IN THE UNITED STATES DISTRICT COURT
20                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
21

22
      IN RE KONINKLIJKE PHILIPS PATENT                    Case No. 4:18-cv-01885-HSG
      LITIGATION
23
                                                          DECLARATION OF DANIEL A.
                                                          APGAR IN SUPPORT OF PHILIPS’
24
                                                          ADMINISTRATIVE MOTION TO
                                                          FILE UNDER SEAL REGARDING
25
                                                          ITS MOTION FOR PARTIAL
                                                          SUMMARY JUDGMENT ON
26
                                                          CERTAIN AFFIRMATIVE
                                                          DEFENSES RAISED BY THE ASUS
27
                                                          DEFENDANTS

28


                                                     1
        DECLARATION IN SUPPORT OF PHILIPS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                               CASE NO. 4:18-CV-01885-HSG-EDL
         Case 4:18-cv-01885-HSG Document 750-1 Filed 08/29/19 Page 2 of 3


1                                               DECLARATION
2            I, Daniel A. Apgar declare as follows:
3            1.       I am an associate at Venable LLP, counsel for Plaintiffs Koninklijke Philips N.V. and
4    U.S. Philips Corporation (collectively, “Philips”). I submit this declaration in support of Philips’
5    Administrative Motion to File Under Seal Regarding Its Motion for Partial Summary Judgment On
6    Certain Affirmative Defenses Raised by the ASUS Defendants. I have personal knowledge of the
7    facts contained in this declaration and could competently testify to the statements contained herein.
8            2.       Pursuant to Civil Local Rules 7-11(a) and 79-5, Philips moves for an order permitting
9    it to file the following under seal:
10                •   The confidential, unredacted version of Philips’ Motion for Partial Summary
11                    Judgment On Certain Affirmative Defenses Raised by the ASUS Defendants
12                •   Confidential, unredacted versions of Exhibit 19 to the Declaration of Caitlyn N.
13                    Bingaman in Support of Philips’ Motion for Partial Summary Judgment On Certain
14                    Affirmative Defenses Raised by the ASUS Defendants
15                •   Exhibits 37, 39, and 40 to the Declaration of Caitlyn N. Bingaman in Support of
16                    Philips’ Motion for Partial Summary Judgment On Certain Affirmative Defenses
17                    Raised by the ASUS Defendants, in their entireties.
18           3.       This administrative motion is made on the grounds that Exhibits 19, 37, 39, and 40
19   identified above consist of or discuss materials and/or information provided to Philips by ASUSTeK
20   Computer Inc., ASUS Computer International, Apple Inc. and/or Digital Content Protection, LLC,
21   and the producing party designated its respective materials and/or information as “Confidential,”
22   “Highly Confidential – Outside Counsel Only,” or “Highly Confidential – Source Code” under the
23   parties’ Stipulated Protective Order (Dkt. Nos. 132, 484, 555).
24           4.       Philips identifies below each document at issue and the party that has designated
25   information in that document under the Stipulated Protective Order:
26           Document                                         Designating Party
27           Exhibit 19                                       ASUS, Apple
28


                                                         2
        DECLARATION IN SUPPORT OF PHILIPS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                               CASE NO. 4:18-CV-01885-HSG-EDL
         Case 4:18-cv-01885-HSG Document 750-1 Filed 08/29/19 Page 3 of 3


1           Exhibit 37                                        Digital Content Protection, LLC
2           Exhibit 39                                        Digital Content Protection, LLC
3           Exhibit 40                                        ASUS
4

5           5.      In addition, throughout the unredacted version of Philips’ Motion for Partial
6    Summary Judgment On Certain Affirmative Defenses Raised by the ASUS Defendants , Philips
7    quotes, summarizes, discusses, and otherwise relies on the designated materials and information
8    identified herein.
9           6.      Lastly, Philips is filing herewith redacted versions of its Motion for Partial Summary
10   Judgment On Certain Affirmative Defenses Raised by the ASUS Defendants and Exhibit 19.               With
11   respect to Exhibits 37, 39, and 40, Philips as the receiving party under the Stipulated Protective
12   Order is not able to determine what, if any, portions do not include the designating party’s
13   confidential information. Therefore, out of an abundance of caution, Philips is filing the entirety of
14   those documents under seal.
15          7.      I declare under penalty of perjury under the laws of the State of California and the
16   United States of America that the foregoing is true and correct.
17

18

19          Executed on August 29, 2019 in New York, New York
20

21
                                               /s/ Daniel A. Apgar
22                                               Daniel A. Apgar
23

24

25

26

27

28


                                                        3
        DECLARATION IN SUPPORT OF PHILIPS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                               CASE NO. 4:18-CV-01885-HSG-EDL
